Citation Nr: 0634033	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  96-43 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from September 1948 to August 
1952, from February 1953 to February 1956, and from January 
1960 to January 1963.  He died in September 1990.  The 
appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran's service includes service during the Korean 
conflict and peacetime, including service in Okinawa from 
1961 to 1963, with no service in the Republic of Vietnam.

2.  The veteran died in September 1990 as a result of 
cardiopulmonary arrest due to progressive metastatic lung 
cancer.  No other significant condition contributing to the 
cause of death was reported in the death certificate.

3.  At the time of death, service connection was not in 
effect for any disability.

4.  It has not been shown, by credible competent evidence, 
that the veteran's lung cancer was present in service, 
including due to claimed Agent Orange exposure.  Lung cancer 
was first medically shown many years after service, at a time 
too remote to be reasonably related to service. 

5.  No disease or disability demonstrated in service caused 
or contributed to the lung cancer, which caused the veteran's 
death.
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.303, 
3.304, 3.307, 3.306, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, the 
appellant was provided notice consistent with the VCAA, prior 
to the initial RO decision in April 2003. 

In May and October 2002 letters, the RO informed the 
appellant of its duty to assist her in substantiating her 
claim under the VCAA, and the effect of this duty upon her 
claim.  Thus, Board concludes that the notification received 
by the appellant adequately complied with the VCAA and 
subsequent interpretive authority, and that she has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  Likewise, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with her claim file, and that neither 
she nor her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  Since the claim is being denied herein, 
any issue as to effective date is moot.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime after January 1, 1947, and 
cancer becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309).

The term "period of war" means the Spanish-American War, 
the Mexican border period, World War I, World War II, the 
Korean conflict, the Vietnam era, and the Persian Gulf War.  
38 U.S.C.A. § 101(11); 38 C.F.R. §§ 3.1(f), 3.2.  The period 
of war for the Korean conflict is the period beginning on 
June 27, 1950, and ending on January 31, 1955, inclusive.  38 
U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).

Under the law, the term "Vietnam era" means the following:  
(1) the period beginning on February 28, 1961, and ending on 
May 7, 1975, for veterans who served in the Republic of 
Vietnam during that period; or (2) the period beginning on 
August 5, 1964, and ending on May 7, 1975, in all other 
cases.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f). 

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

III.  Factual Background and Analysis

The veteran's service medical records (SMRs) show he was 
treated for a single episode of acute bronchitis in 1950, 
with no evidence of residual disability.  At his discharge 
examination in 1963, clinical evaluation of the lungs were 
normal.  His SMRs are otherwise negative for complaints or 
symptoms suggestive of a chronic respiratory disorder or lung 
cancer.  

Post-service medical records include VA treatment records, 
which show the veteran was diagnosed and treated for advanced 
small cell lung cancer beginning in November 1989.  

The veteran died in September 1990, at the age of 58.  
According to the certificate of death, the immediate cause of 
his death was cardiopulmonary arrest due to progressive 
metatstic lung cancer.  No other conditions were identified 
as leading to the immediate cause of death.  At the time of 
his death, service connection was not in effect for any 
disabilities, and there were no pending claims for service 
connection.

The appellant now maintains that the veteran had bronchitis 
in service, and as a result developed lung cancer that 
ultimately led to his death.  In the alternative, she also 
contends that he was exposed to Agent Orange during military 
service.  

After a review of all the evidence of record, the Board finds 
that the single question for consideration is whether service 
connection is warranted for the conditions ultimately 
identified as having caused the veteran's death.  There is no 
competent evidence that lung cancer or any of the conditions 
listed on his death certificate were manifested in service, 
so as to establish service connection based on onset or 
aggravation in service, nor was cancer manifested within one 
year after his final separation from service.  No doctor has 
opined that the veteran's death as a result of 
cardiopulmonary arrest or lung cancer were related to 
service, and post-service medical records provide no basis 
for establishing a causal link between the conditions causing 
his death and service.  Furthermore, during the veteran's 
lifetime, he did not seek service connection for any 
disability.  

Although the appellant has claimed the veteran was exposed to 
herbicides, available service personnel and medical records 
do not confirm this.  The veteran's final discharge from 
active military service was in January 1963.  As noted above, 
this was before the official start of the Vietnam era, except 
for veterans who served in the Republic of Vietnam.  The 
veteran's records show that he served with the U.S. Army in 
the Pacific (USARPAC), and was stationed in Okinawa from 
September 1961 through January 1963.  Thus, the evidence does 
not demonstrate that the veteran was in Vietnam or was 
otherwise exposed to herbicide agents to warrant the 
presumption of herbicide exposure.  

We recognize the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service.  Nevertheless, in this case she has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the decedent's death and his military service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board is very sympathetic with the appellant's loss of 
her husband, the veteran, but, for the foregoing reasons, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection and there is no reasonable 
doubt to be resolved in favor of a grant of benefits.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the veteran's death is 
denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


